DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
Line 1, replace “are comprised of” with “including”. Legalese terminology such as “comprised” should not be within an abstract.
Lines 5-6, replace “is comprised of” with “includes”
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the bottom flow restriction.” However, it is indefinite and unclear as to how the “bottom flow restriction” relates to any of the previously recited elements of the claim? I.e., how does the “bottom flow restriction” of claim 5 relate to the “bottom flow reducer” as already recited in claim 
Claim 5 recites the limitation "the top" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the top" with "a top".
Claim 5 recites the limitation "the opening at the bottom" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the opening at the bottom" with "an opening at a bottom".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0249702 (Burgeson et al.).
Regarding Claims 1-3, 5 and 6, Burgeson et al. teaches: Claim 1 - a dripper bag (100) for attracting game and fish comprising a pouch (110), a top flow reducer (120), a bottom flow reducer (140), wherein the top flow reducer (120) is affixed to the pouch (110) via a threaded aperture (118) formed by the pouch (110), (Figures 1-12); Claim 2 - wherein the top flow reducer (120) is comprised of a top cap (120), one or more flow restriction capillaries (121/125/127), a threaded midportion (122), and a lower threaded portion (as stated in paragraph [0041], the surface of the bottom flow reducer (140) and the inside of the top flow reducer (120) may be mating threads, and thus the inside bottom of the top flow reducer (120) is a lower threaded portion), (Figures 1-12); Claim 3 - wherein the threaded Claim 5 - wherein the lower threaded portion (as stated in paragraph [0041], the surface of the bottom flow reducer (140) and the inside of the top flow reducer (120) may be mating threads, and thus the inside bottom of the top flow reducer (120) is a lower threaded portion) allows the bottom flow restriction (140) to be attached via a threaded connection; wherein the one or more flow restriction capillaries (121/125/127) pass from the top of the top flow reducer (120) to the opening (at (127)) at the bottom of the top flow reducer (120) that forms the lower threaded portion, (Figures 1-12); Claim 6 - wherein the bottom flow reducer (140) is comprised of a threaded portion (as stated in paragraph [0041], the surface of the bottom flow reducer (140) and the inside of the top flow reducer (120) may be mating threads, and thus the bottom flow reducer (140) includes a threaded portion) and a single capillary (143); wherein the bottom flow reducer (140) is threadedly attached to the upper flow reducer (120) via the lower threaded portion (as stated in paragraph [0041], the surface of the bottom flow reducer (140) and the inside of the top flow reducer may be mating threads, and thus the inside bottom of the top flow reducer (120) is a lower threaded portion) of the top flow reducer (120), (Figures 1-12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249702 (Burgeson et al.) in view of U.S. Patent No. 4,722,449 (Dubach).
Regarding Claim 4, Burgeson et al. teaches the bag as described above, but does not teach: wherein the top cap forms a holding volume inside the pouch (Claim 4). However, Dubach teaches: Claim 4 - a top cap (2 or 20) which includes a portion (21 or 201) forming a holding volume inside a container into which it enters, the portion (21 or 201) being able to puncture a seal (6 or 60) in the device into which it is placed, (Figures 1-2b). Therefore, it would have been obvious to one of ordinary skill in the art to modify the bag of Burgeson et al. to have wherein the top cap forms a holding volume inside the pouch (Claim 4) as taught by Dubach for the purposes of allowing the cap to be capable of puncturing a seal which may be on the pouch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649